Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The Information Disclosure Statement filed on November 23, 2021 has not been considered because all references were listed on the Form 892 with the office action mailed November 29, 2021.
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-15 and 18-20 patentably distinguish over the prior art of record for the reasons of record. With respect to the obviousness double patenting rejection, the language added by amendment was claimed in the parent application.
With respect to claims 21 and 22, the recitation of a drain assembly comprising a drain body with a threaded inner surface of an aperture and an outlet with a flange and elongated body with the outer surface of the flange threaded so as to engage the threads of the aperture patentably distinguishes over the prior art of record. The closest prior art of record is considered to be Cuschera, which discloses threading of the outer part of the drain body (12, 16) so as to engage an exterior retaining nut (17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/CHRISTOPHER UPTON/           Primary Examiner, Art Unit 1778